Citation Nr: 0016814	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from July 1970 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied entitlement to a 
compensable evaluation for bilateral hearing loss and denied 
an evaluation in excess of 10 percent for tinnitus.  The 
veteran disagreed with those determinations, and submitted a 
timely substantive appeal in December 1998.

The Board notes that, by a rating decision issued in January 
2000, the RO issued a rating decision which denied 
entitlement to a total evaluation based on individual 
unemployability.  The evidence associated with the file does 
not reflect that the veteran has disagreed with or appealed 
this decision, although the appeal period has not yet 
expired.  No issue regarding a claim based on individual 
unemployability is before the Board at this time.


FINDINGS OF FACT

1.  Private audiometry examinations conducted in 1998 
disclose level I hearing in the right ear and level I hearing 
in the left ear.

2.  The evidence does not establish that the veteran's 
bilateral hearing disability results in such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards for evaluating 
that disability.

3.  The veteran's tinnitus is evaluated as 10 percent 
disabling, the maximum schedular evaluation available under 
either the old or the new criteria, so neither criteria is 
more favorable to the veteran than the other.

4.  The evidence does not establish that the veteran's 
tinnitus results in such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards for evaluation of disability due 
to tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.85, Diagnostic 
Code 6100 (1999); 38 C.F.R. § 4.87, Diagnostic Code 6100 
(1997); VAOPGCPREC 32-97 (August 29, 1997).

2.  The criteria for a disability evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.87a, Diagnostic Codes 6260 
(1999); 38 C.F.R. § 4.87a, Diagnostic Codes 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his bilateral hearing loss and his 
tinnitus have increased in severity and are causing increased 
interference with employability.  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In view of the veteran's contentions, his November 1997 
claims for increased evaluations are "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


1.  Claim for Compensable Evaluation for Bilateral Hearing 
Loss

By a rating decision issued in March 1989, the veteran was 
awarded service connection for bilateral hearing loss.  
That disability was evaluated as noncompensable under 
Diagnostic Code 6100.  That rating remained in effect, 
unchanged, when the veteran filed the claim on appeal.

On VA audiological evaluation in May 1998, pure tone 
thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
35
40
45
40
LEFT
20
35
40
40
35

Speech audiometry revealed speech recognition ability of 95 
percent in the right ear and of 96 percent in the left ear.  
The examiner calculated that the veteran's average pure tone 
decibel loss was 40 in the right ear and 37 in the left ear.

Following this examination, and continuation of the 
noncompensable evaluation for hearing loss disability, the 
veteran contended that the VA audiologic examination was 
inadequate.  The veteran reported that private audiologic 
examinations reflected much greater impairment of hearing 
than the VA examination disclosed.

The report of fee-basis audiological evaluation in October 
1998 discloses pure tone thresholds, in decibels, as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
45
55
55
50
60
LEFT
45
55
55
50
50

Thus, the average pure tone loss, as calculated by the 
examiner, was 55 decibels in the right ear and 50.5 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in each ear.

The report of private audiological evaluation December 1998 
discloses pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
50
55
55
50
50
LEFT
50
55
55
50
50

Thus, the average pure tone loss, although not calculated by 
the examiner, was 52.5 decibels in each ear.  Speech 
discrimination scores were not reported.

In evaluating service-connected hearing impairment, 
disability ratings are derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test.  
38 C.F.R. § 4.85.  The results are then analyzed using Tables 
VI, VIa and VII contained in 38 C.F.R. § 4.85.

Under these criteria, the degree of disability for bilateral 
service-connected hearing loss disability is determined by 
application of a rating schedule that establishes eleven 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1995); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  The evaluations derived from the Schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86.

The May 1998 VA audiological examination revealed findings 
consistent with a numeric designation of I for the right ear 
and I for the left ear, which, when coupled using Table VII, 
results in a zero percent rating, under 38 C.F.R. § 4.87a, 
Code 6100.  The October 1998 and December 1998 examinations, 
in contrast, revealed slightly greater average hearing loss, 
with a maximum loss of 55 decibels in the right ear (October 
1998) and 52.5 decibels in the left ear (December 1998).  
Coupled with the lowest speech recognition scores, the scores 
of 95 and 96 percent on VA examination conducted in May 1998, 
a numeric designation of I is warranted for each ear under 38 
C.F.R. § 4.85, Table VI.  When these results are coupled 
using Table VII, the applicable evaluation remains 0 percent 
(noncompensable), designated as Diagnostic Code 6100.  38 
C.F.R. §§ 4.85, 4.87.

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  63 Fed. Reg. 25206 
(May 11, 1999).  Because the veteran's claim was filed before 
the regulatory change occurred, he would be entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered and there were no changes that 
would require evaluating this veteran's hearing loss in a 
manner different from that previously used.  Thus, the Board 
finds that there is no prejudice to the veteran with regard 
to the above determination.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

The Board has considered the veteran's lowest measured 
hearing acuity at any time during the pendency of this 
appeal, but is unable to find evidence which warrants a 
compensable evaluation at any time since the veteran filed 
the claim on appeal.  No other diagnostic code is applicable 
to warrant a compensable evaluation.

The Board has considered all audiologic examinations of 
record conducted during the pendency of this appeal.  A 
numeric designation of II for either ear, so as to warrant a 
higher evaluation, requires a pure-tone threshold loss of 58 
decibels or more or a speech recognition score below 92 
percent.  The veteran does not meet or approximate either of 
these two criteria during the relevant period. 

Thus, there is no evidence to support a compensable 
evaluation for hearing loss at the veteran's current levels 
of hearing acuity, based on the regular schedular standards.  
The evidence to support a compensable evaluation under the 
schedular standards is not in equipoise, and the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.

The RO also considered whether an extraschedular evaluation 
might be available, as the veteran submitted evidence that 
his hearing loss had resulted in rejection from employment as 
a mechanic by certain employers.  The Director, Compensation 
and Pension Service, determined that the factors associated 
with the veteran's hearing disability, primarily, exclusion 
from employment by certain employers for safety reasons, did 
not, in and of itself, create such an unusual employment 
picture as to meet the criteria for an extraschedular 
evaluation, in the absence of evidence of frequent 
hospitalization, or other factors not listed in the schedular 
evaluation criteria.  38 C.F.R. § 3.321(b).  

The Board notes the statements of prospective employers 
reflecting that the veteran's hearing loss precluded hiring 
the veteran to work in positions dealing with the public or 
in areas where heavy equipment was being operated.  The 
veteran has established that some employers may, for safety 
reasons or to facilitate communication with the public, 
require that employees in certain positions have better 
hearing than the veteran is able to achieve with hearing 
aids.  However, the veteran has not provided any medical 
evidence to support his assertion that he is unable to hear 
well enough, with amplification, to obtain or maintain 
gainful employment.  The evidence presented by the veteran 
does not establish that the regular schedular standards, 
representing average impairment in earning capacity, are 
inadequate, impractical, or fail to account for factors of 
disability present in the veteran's case. 

2.  Claim for Increased Evaluation for Tinnitus

The veteran contends that his service-connected tinnitus 
warrants an evaluation in excess of 10 percent.  

The veteran's tinnitus is evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  During the pendency of the veteran's 
appeal, the criteria for evaluating diseases of the ear and 
other sense organs, to include tinnitus, were revised.  See 
64 Fed. Reg. 25,202-25,210 (1999).  The amended criteria 
became effective on June 10, 1999. Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent legislative intent or a regulatory statement 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991). The RO considered the veteran's claim under 
revised criteria in a supplemental statement of the case 
issued in January 2000.  

Under the criteria in effect prior to June 1999, Diagnostic 
Code 6260 provided that persistent tinnitus, which was a 
symptom of a head injury, a concussion or acoustic trauma, 
warranted a 10 percent evaluation.  The revised criteria 
remove the requirement that tinnitus be a symptom of either a 
head injury, a concussion or of acoustic trauma, and that it 
be persistent.  Instead, under the revised criteria, if the 
tinnitus is shown to be recurrent, a maximum 10 percent 
evaluation is warranted.  In this case, the veteran has been 
granted a 10 percent evaluation, which is the maximum 
schedular evaluation under either the prior criteria or under 
the revised criteria.  Thus, neither criteria is more 
favorable to the veteran than the other, as the veteran is 
already evaluated at the maximum schedular evaluation 
available under either version, and there is no basis upon 
which to assign an increased schedular evaluation unde either 
version of the criteria.

The RO expressly considered referral of the case to the Under 
Secretary for Benefits or to the Director, Compensation and 
Pension Service, for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO 
may refer the claim for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has also reviewed the record under 38 C.F.R. 
§ 3.321(b).  The Board agrees with the RO that there is no 
evidence which warrants further action on this question.  See 
VAOPGCPREC 6-96 (1996).  There is no evidence demonstrating 
that the service- connected tinnitus markedly interferes with 
employment or that the veteran had been frequently 
hospitalized or required frequent treatment due to tinnitus.  
The veteran has not submitted evidence that his tinnitus 
results in disability factors not contemplated in the 
criteria.  The Board agrees that referral of the veteran's 
claim for an evaluation in excess of the maximum schedular 
evaluation for tinnitus to the Secretary for Benefits or to 
the Director, Compensation and Pension Service, is not 
warranted by the evidence in this case.  

The evidence as to whether the veteran meets or approximates 
criteria for an evaluation in excess of 10 percent for 
tinnitus is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.


ORDER

The claim of entitlement to a compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

